                          Case 3:20-cv-01035-SI
       Document
                                                               95   Filed 07/28/20   Page 1 of 4




            Matthew Borden, admitted pro hac vice
            borden@braunhagey.com
            J. Noah Hagey, admitted pro hac vice
            hagey@braunhagey.com
            Athul K. Acharya, OSB No. 152436
            acharya@braunhagey.com
            Gunnar K. Martz, admitted pro hac vice
            martz@braunhagey.com
            BRAUNHAGEY & BORDEN LLP
            351 California Street, Tenth Floor
            San Francisco, CA 94104
            Telephone: (415) 599-0210
            Kelly K. Simon, OSB No. 154213
            ksimon@aclu-or.org
            AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
            P.O. Box 40585
            Portland, OR 97240
            Telephone: (503) 227-6928
            Attorneys for Plaintiffs


                                            UNITED STATES DISTRICT COURT

                                                    DISTRICT OF OREGON

                                                    PORTLAND DIVISION

            INDEX NEWSPAPERS LLC, a Washington                  Case No. 3:20-cv-1035-SI
            limited-liability company, dba PORTLAND
            MERCURY; DOUG BROWN; BRIAN
            CONLEY; SAM GEHRKE; MATHIEU                         DECLARATION OF HALEY
            LEWIS-ROLLAND; KAT MAHONEY;                         NICHOLSON REGARDING EVENTS OF
            SERGIO OLMOS; JOHN RUDOFF;                          JULY 24-25, 2020
            ALEX MILAN TRACY; TUCK
            WOODSTOCK; JUSTIN YAU; and those
            similarly situated,
                             Plaintiffs,
                    v.
            CITY OF PORTLAND, a municipal
            corporation; JOHN DOES 1-60, officers of
            Portland Police Bureau and other agencies
            working in concert; U.S. DEPARTMENT OF
            HOMELAND SECURITY; and U.S.
            MARSHALS SERVICE,
                             Defendants.


            PAGE 1        DECLARATION OF HALEY NICHOLSON RE: JULY 24-25, 2020
                          Case 3:20-cv-01035-SI
       Document
                                                               95    Filed 07/28/20     Page 2 of 4




                    I, Haley Nicholson, declare:

                    1.       I am an California resident who is attending law school in the City of Portland. I

            am a legal observer with the National Lawyers’ Guild. I have attended the protests in Portland for

            the purpose of observing them. If called as a witness, I could and would testify competently to

            the facts below.

                    2.       I attended the protests in downtown Portland as a legal observer on the night of

            July 24, 2020. It was my second night serving as a legal observer. I was wearing a green NLG

            hat, which this Court’s temporary restraining order against federal agents specifies is a sufficient

            indicium of being a legal observer. For this reason, I thought I was safe from federal agents.

                    3.       At around 11:50 p.m., I was observing and recording events on SW 3rd Avenue,

            near the intersection with SW Salmon Street. I recorded the following events on video, a true and

            correct copy of which can be viewed here: https://tinyurl.com/FedShootsLO.

                    4.       At the time video begins, I was facing northeast. I rotated around to face east-

            southeast, where a federal agent had me in his sights with a 40mm shotgun. As soon as I saw

            him, he shot me.

                    5.       The federal agent shot me from a distance of about 4 feet. My understanding is

            that 40mm bullets should not be used at a distance of less than 15 feet. He also shot me in the

            chest, directly above the heart. Again, my understanding is that 40mm bullets should be aimed at

            large muscle groups, not at major organs where they can cause severe injury or death.




            PAGE 2        DECLARATION OF HALEY NICHOLSON RE: JULY 24-25, 2020
                          Case 3:20-cv-01035-SI
       Document
                                                               95   Filed 07/28/20    Page 3 of 4




                    6.       This is a true and correct copy of a photograph of my chest where the agent shot

            me, taken 24 hours later:




            PAGE 3        DECLARATION OF HALEY NICHOLSON RE: JULY 24-25, 2020
                          Case 3:20-cv-01035-SI
       Document
                                                               95    Filed 07/28/20     Page 4 of 4




                    7.       Another legal observer who was with me also captured the above events on

            camera, and a true and correct copy of that video can be viewed here:

            https://tinyurl.com/FedShootsLO2. This video shows that the federal agent waited for me to turn

            and fully face him before he shot at my heart.

                    8.       I thought that I was safe because of the Court’s TRO. After the federal agent shot

            me, I was utterly in shock that he felt free to violate this Court’s order so brazenly.

                    9.       I returned to downtown to serve as a legal observer on the night of July 25. I saw

            federal agents point their guns at me and a group of legal observers several times. Between that

            and my experience the previous night, I left early.

                    10.      I no longer feel safe serving as a legal observer. I want and intend to continue to

            serve, but because federal agents do not seem to care about this Court’s order, I am purchasing

            protective equipment to help keep me safe.



                    I declare under penalty of perjury under the laws of United States of America that the

            foregoing is true and correct.

            Dated: July 26, 2020                                   _______________________________
                                                                         Haley Nicholson




            PAGE 4        DECLARATION OF HALEY NICHOLSON RE: JULY 24-25, 2020
